Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 44-60 are pending and examined herein. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: radial field coils 530, 531 as disclosed in paragraph [00136].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control system operably connected to the quasi-dc coils and the first and second magnetic field coils as recited in claim 55 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51, 52 and 55-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation “the first and second diametrically opposed inner divertors.” There is insufficient antecedent basis for this limitation in the claim. The recitation of “inner” is further unclear. Inner with respect to what?
Claim 44 recites the limitation “the first and second outer divertors.” There is insufficient antecedent basis for this limitation in the claim. The claim recites first and second inner divertors and first and second divertors but a first and second outer divertor is not positively recited. As such, it is unclear what this limitation is referring to. 
Claim 44 recites “one or more of a plurality of plasma guns” which renders the claim indefinite. Is there a plurality? Or is there one or more?
Claim 51 recites the limitation “first and second axial plasma guns” which renders the claim indefinite. Claim 44 recites “one or more of a plurality of plasma guns… wherein the plasma guns include first and second axial plasma guns” and it is unclear whether the first and second axial plasma guns of claim 51 are the same as the first and second axial plasma guns of claim 44 or not. 
Claims 55 and 57 recite the limitation “the first and second radial magnetic field coils.” There is insufficient antecedent basis for this limitation in the claim. It is further unclear as claim 44 recites “a plurality of quasi-dc coils” and “first and second set of quasi-dc mirror coils” but does not positively recite radial magnetic field coils. 
Any claim not specifically addressed above is also rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44-49 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Tuszewski et al. US Pub 20150187443 in view of Karpushov et al. “Upgrade of the TCV tokamak, first phase: neutral beam heating system.” 
Regarding claim 44, Tuszewski discloses a system for generating and maintaining a magnetic field with a field reversed configuration (FRC) (Fig. 1) comprising:
a confinement chamber (100), 
first and second diametrically opposed FRC formation sections (200; [0036]) coupled to the first and second diametrically opposed divertors (300), 
first and second divertors coupled to the first and second formation sections (300 on right and left side),
 one or more of a plurality of plasma guns (350), one or more biasing electrodes (900) and first and second mirror plugs (440, and unlabeled on right side), wherein the plurality of plasma guns includes first and second axial plasma guns operably coupled to the first and second divertors ([0045], claim 9 “first and second axial plasma guns operably coupled to the first and second divertors”), the first and second formation sections and the confinement chamber ([0046]), wherein the one or more biasing electrodes being positioned within the confinement chamber (900 is positioned with 100), and wherein the first and second mirror plugs being position between the first and second formation sections and the first and second divertors (see Fig. 3), 
a gettering system coupled to the confinement chamber and the first and second divertors ([0044], Fig. 9),
a plurality of neutral atom beam injectors (640, 610) coupled to the confinement chamber (100) and angled toward a mid-plane of the confinement chamber (see Fig. 1), 
a magnetic system comprising a plurality of quasi-dc coils (412, 414 and 416) positioned around the confinement chamber, the first and second formation sections, and the first and second divertors (see Fig. 3), and first and second set of quasi-dc mirror coils positioned between the first and second formation sections and the first and second divertors ([0045] “quasi-dc mirror coils 432, 434 and 436, is located between the formation sections 200 and the divertors 300).
Tuszewski discloses a first and second beam energy ([0041] “each injector system 610 and 640 is capable of projecting up to 1 MW of neutral beam power into the FRC plasma with particle energies between 20 and 40 keV”) but does not explicitly disclose the neutral atom beam injectors are tunable between a first and second beam energy. 
Karpushov teaches a neutral atom beam injector (Fig. 2) for a fusion reactor wherein the neutral atom beam injectors are tunable between a first beam energy and a second beam energy (Pg. 494 “An energy range of 15–35 keV and tuneable power up to 1 MW (for 30 keV) are foreseen for the deuterium beam”), wherein the second beam energy differ from the first beam energy (a 35 keV beam energy is different than a 15 keV beam energy). It would have been obvious to modify the neutral atom beam injectors of Tuszewski with the tuneable beam energies of Karpushov such that “the requested beam power is provided by adjusting simultaneously the beam energy and ion current in order to keep the beam perveance optimal for minimal angular divergence” (Pg. 494). Such a modification further provides the predictable advantage of controlling the beam energy to optimize and achieve the desired plasma parameters. 
Regarding claim 45, the above-described combination teaches all the elements of the parent claim. Tuszewski further discloses wherein the second beam energy is higher than the first beam energy (a 40 keV beam energy is higher than a 20 keV beam energy). 
Regarding claim 46, the above-described combination teaches all the elements of the parent claim. Karpushov further teaches wherein the neutral beam is configured to switch between the first and second beam energies during the duration of an injection shot (Pg 495 “tuneable during TCV discharges”). It would have been obvious to modify the neutral atom beam injectors of Tuszewski with the neutral beam injectors of Karpushov for the same predictable advantages as described in claim 44 above. 
Regarding claim 47, the above-described combination teaches all the elements of the parent claim. Tuszewski further discloses wherein the first and second beam energies are in the range of about 15 to 40 keV ([0041] “particle energies between 20 and 40 keV”).
Regarding claim 48, the above-described combination teaches all the elements of the parent claim. Karpushov further teaches an active feedback plasma control system configured to control the beam energies of the plurality of neutral beams (Pg. 496 “The neutral beam operation is controlled by an instrumental computer (LCS)” and “After receiving the trigger the beam pulse control sequence is executed, analog and digital control waveforms are transmitted to NBI power supplies”). It would have been obvious to modify the neutral atom beam injectors of Tuszewski with the active feedback control system of Karpushov for the predictable advantage of increasing the safety. As Karpushov teaches “all functions necessary for safe NBI operation are included in the LCS that is designed to protect itself from externally generated dangerous situations and commands” (Pg. 496). 
Regarding claim 49, the above-described combination teaches all the elements of the parent claim. Tuszewski further discloses wherein the system is configured to generate an FRC and maintain the FRC without decay while the neutral beams are injected into the plasma ([0064-0066]; [0068] “In this sense the pellet injectors 700 together with the neutral beam injectors 600 form the system that maintains a steady state and sustains the FRC 450”) and elevate the plasma temperature to about 1.0 keV to 3.0 keV ([0056] “total plasma temperature of up to 1 keV”). 
Regarding claim 53, the above-described combination teaches all the elements of the parent claim. Tuszewski further discloses wherein the formation section comprises modularized formation systems ([0040] “The formation system 210 is composed of a modular pulsed power arrangement”) for generating an FRC and translating it toward a midplane of the confinement chamber (See Fig. 2; [0040] “modular design is its flexible operation: FRCs can be formed in-situ and then accelerated and injected (=static formation) or formed and accelerated at the same time (=dynamic formation)”). 
Regarding claim 54, the above-described combination teaches all the elements of the parent claim. Tuszewski further discloses wherein biasing electrodes includes one or more of one or more point electrodes (905) positioned within the containment chamber to contact open field lines ([0051] “point electrodes 905 in the confinement chamber 100 that make contact with particular open field lines 452 in the edge of the FRC 450 to provide local charging), a set of annular electrodes (900) between the confinement chamber and the first and second formation sections to charge far-edge flux layers in an azimuthally symmetric fashion ([0051] “annular electrodes 900 between the confinement chamber 100 and the formation sections 200 to charge far-edge flux layers 456 in an azimuthally symmetric fashion”), a plurality of concentric stacked electrodes positioned in the first and second divertors to charge multiple concentric flux layers ([0051] “stacks of concentric electrodes 910 in the divertors 300 to charge multiple concentric flux layers 455”), and anodes of the plasma guns to intercept open flux ([0051] “the anodes 920 (see FIG. 10) of the plasma guns 350 themselves (which intercept inner open flux surfaces 455”). 
Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Tuszewski et al. US Pub 20150187443 in view of Karpushov et al. “Upgrade of the TCV tokamak, first phase: neutral beam heating system” and further in view of Ohkawa US 4354998.  
Regarding claim 50, the above-described combination teaches all the elements of the parent claim. Tuszewski discloses first and second outer divertors coupled to the first and second formation sections but is silent with respect to first and second inner divertors. 
Ohkawa teaches a fusion reaction (Fig. 1) comprising first and second inner divertors (52, 54) coupled to the confinement chamber (12). Modifying the FRC reactor of Tuszewski with the first and second inner divertors of Ohkawa would have produced a system comprising first and second inner divertors interposing the first and second formation sections and the confinement chamber, and further comprising first and second outer divertors coupled to the first and second formation sections, wherein the first and second formation sections interposing the first and second inner divertors and the first and second outer divertors, i.e. Applicant’s claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the system of Tuszewski with the first and second inner divertors of Ohkawa as it produces no unexpected results. Such a modification provides the predictable advantage of a divertor that “strips off impurities from the fusion reactor” (col 6 ln 41-42).  
Regarding claim 51, the above-described combination teaches all the elements of the parent claim. Tuszewski as modified by the inner divertors of Ohkawa teaches first and second plasma guns operably coupled to the first and second inner and outer divertors, the first and second formations sections and the confinement chamber ([0045], claim 9 “first and second axial plasma guns operably coupled to the first and second divertors” and therefore in this combination the plasma guns would also be operably connected to the first and second inner divertors). 
Regarding claim 52, the above-described combination teaches all the elements of the parent claim. Tuszewski further discloses two or more saddle coils coupled to the confinement chamber ([0039] “a set of saddle-coil “antennas” 460 (see FIG. 15) are located outside the confinement chamber 100”). 
Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Tuszewski et al. US Pub 20150187443 in view of Karpushov et al. “Upgrade of the TCV tokamak, first phase: neutral beam heating system” in view of Jarboe et al. US Pub 20150055739. 
Regarding claim 55, the above-described combination teaches all the elements of the parent claim. Tuszewski further discloses a control system (Fig. 5: 222; claim 57) operably coupled to the first and second radial magnetic field coils ([0040] “sed of a modular pulsed power arrangement that consists of individual units (=skids) 220 that each energize a sub-set of coils 232”) that tunes the magnetic field generated by the first and second radial field coils to stabilize an FRC plasma in a radial direction normal to a longitudinal axis of the chamber to position the FRC plasma axisymmetric about the longitudinal axis and in an axial direction along the longitudinal axis to position the FRC plasma axisymmetric about the mid-plane (see Fig. 3; [0040] “trigger and control system 222 and 224 that allows synchronized timing between the formation systems 210 on each formation section 200… FRCs can be formed in-situ and then accelerated and injected (=static formation) or formed and accelerated at the same time (=dynamic formation).” The control units energize a set of coils and therefore has sufficient structure such that the magnetic field generated can stabilize an FRC plasma to position the FRC plasma axisymmetric about the mid-plane as shown by the field lines in Fig. 2). Tuszewski does not explicitly disclose the control system is coupled to the quasi dc coils or includes a processor coupled to non-transitory memory. 
Jarboe teaches a fusion reactor comprising a control system (Fig. 1: 130) operably connected to a set of quasi-dc coils (122, 126; [0031]), the control system including a processor ([0031] “the controller 130 may include a processor”) coupled to a non-transitory memory ([0031] “stored in a memory”) comprising a plurality of instruction that when executed causes the processor to tune the magnetic field generated by the plurality of quasi-dc coils ([0031] “the controller 130 may include a processor executing program instructions stored in a memory to generate currents that are respectively provided to the first conductive coil 122 and the second conductive coil 126”). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the system of Tuszewski with the control system of Jarboe as it produces no unexpected results. A skilled artisan would recognize that such a modification provides the predictable advantage of independently controlling and activating the magnetic field coils based on program instructions to achieve the desired conditions ([0030-0031]). 
Regarding claim 56, the above-described combination teaches all the elements of the parent claim. Tuszewski further discloses wherein the system is configured to generate an FRC and maintain the FRC at or about a constant value without decay while neutral atom beams are injected into the FRC ([0064-0066]; [0068] “In this sense the pellet injectors 700 together with the neutral beam injectors 600 form the system that maintains a steady state and sustains the FRC 450”). 
Regarding claim 57, the above-described combination teaches all the elements of the parent claim. Tuszewski further discloses wherein the first and second radial magnetic fields are antisymmetric about the mid-plane (See Fig. 2; [0039] “magnetic fields that are either symmetric or antisymmetric about the machine's midplane”). 
Claims 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over Tuszewski et al. US Pub 20150187443 in view of Karpushov et al. “Upgrade of the TCV tokamak, first phase: neutral beam heating system” in view of Matsumoto et al. “Development of a magnetized coaxial plasma gun for compact toroid injection into the C-2 field-reversed configuration device” and further in view of Hsu “Technical Summary of the First U.S. Plasma Jet workshop.”
Regarding claims 58-60, the above-described combination teaches all the elements of the parent claim. Tuszewski discloses a pellet injector (700) coupled to the confinement chamber at an angle towards the mid-plane of the confinement chamber (See Fig. 1) but does not disclose compact toroid injectors. 
Matsumoto teaches a compact toroid injector (Fig. 1/2; Pg. 1: CT injector for particle refueling of the C-2 FRC”). Matsumoto establishes that fusion devices use various refueling techniques and establishes that pellet injectors and compact toroid injection are functional equivalents (Pg. 1). Therefore, the claim would have been obvious because the substitution of one known element for another equivalent element would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Such a modification further provides an injector that can be easily modified if different parameters are needed (e.g., velocity, flux and particles) (Pg. 6). Tuszewski as modified by Matsumoto teaches a compact toroid injector coupled to the confinement chamber but does not teach a first and second compact toroid injector. 
Hsu, however, teaches a fusion reactor (Fig. 1) comprising a first and second compact toroid (CT) injectors (two CT generator and accelerator), wherein the first and second CT injectors are diametrically opposed on opposing sides of the mid-place of the confinement chamber (the two CT generators are one opposite sides of the chamber). It would have been obvious to one of ordinary skill in the art to modify the Tuszewski-Matsumoto system with the two CT injectors of Hsu. It has been held that a mere duplication of essential working parts of a device involves only routine skill in the art. Such a modification further provides the advantage of a radial distribution of particles from the injected CTs. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646